DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed November 30, 2020. Claims 11-12 and 18-19 have been amended. Claim 20 has been cancelled and new claim 21 has been added. Thus, claims 1-19 and 21 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sleichter (6087942) in view of Benson (9848814).
With respect to claim 1, Sleichter discloses a health monitoring cover (10, fig 1) comprising a comfort unit (pad; 14, fig 1) configured to removably couple to a support and adapted for use in a vehicle (see col 6, lines 49-50), the comfort unit including an inner layer (foam core; see col 6, line 51) and an outer layer (a covering of flexible fabric; see col 6, line 51) arranged around the inner layer (col 6, line 51), a plurality of therapy systems (12 and 16, fig 1) integrated into the comfort unit and configured to relieve the occupant (soothing muscle groups; see col 6, lines 33-34).
 Sleichter discloses a sensor unit (45, fig 1) configured to obtain occupant body signals associated with the physiological characteristics of an occupant but the sensor is not integrated in the comfort unit. 
However, Benson teaches a vehicle seat (10, fig 1of Benson) with a sensor system (24, 26, 31, 32, fig 1 of Benson) integrated in the comfort unit (see location of 24,26,31,32 in the seat (12) in fig 1 of Benson) configured to obtain occupant-body signals (ECG) associated with physiological characteristics of an occupant (see col. 1, lines 51-52 of Benson). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Sleichter to include the sensors in the cover as taught by Benson, so as to be able to monitor the current status of the user in one convenient location.

However, Benson teaches a control system (22, fig 15 of Benson) configured to receive the occupant-body signals (ECG), determine occupant health data indicative of physiological characteristics based on the occupant-body signals (see col. 9 lines 35-37 of Benson), determine occupant state data (stress or fatigue) indicative of a state of the occupant based on the occupant health data (110, fig 11; see col. 10 lines 51-54; note occupant health data includes heart rate which is then used to determine stress level); and activate a first therapy system (massage) included in the plurality of therapy systems configured to change one physiological characteristic (heart rate, fig 11 of Benson) of the occupant based on the occupant state data (stress level; see col. 13 lines 28-32 of Benson). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Sleichter to include the control system as taught by Benson, so as to provide the user specific physiological data and automatically adapt for better user comfortability.
With respect to claim 2, the modified Sleichter shows that the control system is configured to activate a second therapy system (heat, 16, fig 1 of Sleichter) included in the plurality of therapy systems based on occupant health data (see col. 12, lines 63-65 of Benson).
With respect to claim 3, the modified Sleichter shows that the control system is further configured to receive supplemental occupant-body signals (oximetry; via sensors 31, 32, fig 1 of . 
Claims 4-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sleichter in view of Benson as applied to claims 1, 3, and 18 above, and further in view of Posada (EP1447070).
With respect to claim 4, the modified Sleichter shows that the supplemental occupant health data includes a heart rate of the occupant, a respiration rate of the occupant, and a blood pressure of the occupant (see col. 9 lines 35-37 of Benson), but lacks an occupant presence.
However, Posada teaches a seat assembly (fig 1 of Posada) with data of occupant presence (see [0044] line 5 of Posada translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the occupant support and data of the modified Sleichter to include an occupant presence so as to determine when to provide therapy to the support.
With respect to claim 5, the modified Sleichter shows that the plurality of therapy systems includes a massage system (7, fig 7 of Sleichter) and a heating system (16, fig 1 of Sleichter) but lacks a ventilation system.
However, Posada teaches a ventilation system (30, 33, 36, fig 7 of Posada) in the seat assembly.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of the modified Sleichter to include the ventilation system as taught by Posada so as to provide the user with air flow to make him/her more comfortable.

However, Posada teaches at least one pneumatic bladder (pneumatic bag, 7, fig 7 of Posada) in the seat assembly.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover between the inner and outer layers of the modified Sleichter to include the pneumatic bladder as taught by Posada so as to provide adjustable comfort to the seat.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sleichter in view of Benson and Posada as applied to claim 6 above, and further in view of Matsushima (2011/0156453).
With respect to claim 7, the modified Sleichter shows a heating system (16, fig 1 of Sleichter) but lacks a detailed explanation that the heating system is a heat mat. 
However, Matsushima teaches a seat (10, fig 4 of Matsushima) with a heating system (H, fig 4 of Matsushima) that includes a heat mat (20, 30, fig 4 of Matsushima).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating system of the modified Sleichter with the heat mat as taught by Matsushima, so the heating system can be handled easier.
Claims 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sleichter in view of Benson, Posada, and Matsushima as applied to claim 7 and claim 12, respectively above, and further in view of Larned (4,031,579). 

However, Larned teaches a seat cushion (10, fig 3 of Larned) with a venting air channel layer (16, fig 3 of Larned). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the venting system of the modified Sleichter to include an air channel layer as taught by Larned so as to provide a ventilation path to prevent buildup of body heat (see col. 1 lines 29-30 of Larned). 
Further, the modified Sleichter lacks the heat mat is located between the at least one pneumatic bladder and the inner layer, a venting layer is located between the heat mat and the inner layer and the sensor system located between the venting air channel layer and the inner layer. 
However, the feature of choosing a particular location for the heat mat, venting layer and sensor system, such as placing the heat mat between the pneumatic bladder, the venting layer between the heat mat and the inner layer and the sensor system between the venting air channel and the inner layer, is considered as an obvious design choice since applicant fails to provide criticality for the location of the sensor system. It appears that moving the location of the layers to a different location is merely a relocation of the part, and that Sleichter’ s sensor layer and Sleichter’ s comfort unit would perform equally well with a different sensor location which would obtain physiological occupant signals. 

With respect to claim 15, the modified Sleichter shows the therapy system includes a massage system (12, fig 1 of Sleichter) including a pneumatic bladder (7, fig 7 of Posada), a ventilation system (30, 33, 36, fig 7 of Posada), and a heat mat (20, 30, fig. 4 of Matsushima; see claim 7 rejection above); the comfort unit includes an inner layer (foam core; see col 6, line 51 of Sleichter), a venting air channel layer (16, fig 3 of Larned; see claim 8 rejection above), and an outer layer (a covering of flexible fabric; see col 6, line 51 of Sleichter) arranged over the inner layer and the venting air channel layer (see rejection claim 8 above), the pneumatic bladder is located between the outer layer and the inner layer, the heat mat is located between the pneumatic bladder and the inner layer, the venting air channel layer is located between the heat mat and the inner layer, and the sensor system is located between the venting air channel layer and the inner layer (see relocation of parts in claim 8 rejection above).
Claim 10, 12-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sleichter in view of Benson as applied to claim 1 above, and further in view of Posada and Aiken (8,123,290). 
With respect to claim 10, the modified shows a control system (22; Benson), but lacks a backpack coupled to the comfort unit and the control system located in the backpack. 
However, Aiken teaches a backpack (component pouch, 115, fig 10 of Aiken) coupled to the comfort unit and the control system is located in the backpack (see col. 6 lines 37-39 of Aiken.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the comfort unit of the modified 
With respect to claim 12, the modified Sleichter shows a comfort unit (pad; 14, fig 1 of Sleichter) configured to couple removably to an occupant support (see col 6, lines 49-50) with a seat back and a seat bottom (note the cover is designed and illustrated to indicate fitting on a seat bottom and back); a sensor system (24, 26, 31, 32, fig 1 of Benson) configured to obtain occupant-body signals (ECG) associated with physiological characteristics of an occupant (see col. 1, lines 51-52 of Benson); and a control system (22, fig 15 of Benson) configured to receive the occupant-body signals (ECG), determine occupant health data indicative of physiological characteristics based on the occupant-body signals (see col. 9 lines 35-37 of Benson), a backpack (component pouch, 115, fig 10 of Aiken) coupled to the comfort unit and the control system is located in the backpack (see col. 6 lines 37-39 of Aiken), wherein the comfort unit includes a top cover (14, fig 1 of Sleichter) that is arranged to lie on top of a forward surface of the seat back (see col. 6, lines 49-51 of Sleichter) and the backpack is arranged to lie on a rear surface of the seat back (see location of pouch in fig 10 of Aiken) seat back of the occupant support between the top cover and the backpack (after modification by Aiken the cover would be in front and the backpack would be in the back). 
With respect to claim 13, the modified Sleichter shows that the control system is configured to determine occupant state data (stress or fatigue) indicative of a state of the occupant based on the occupant health data (110, fig 11; see col. 10 lines 51-54; note occupant health data includes heart rate which is then used to determine stress level). 

With respect to claim 16, the modified Sleichter shows that the control system is further configured to identify the occupant based on the occupant health data (see col. 12, lines 50-53 of Benson) and to associate the occupant health data with a unique occupant data profile for the identified occupant (see col. 31 lines 39-41 of Benson). 
With respect to claim 17, the modified Sleichter shows that the cover further comprises a therapy system (massage, 12, fig 1 of Sleichter) and the control system is configured to activate the system based on the occupant state data (stress level; see col. 13 lines 28-32 of Benson), and the control system is configured to associate activation of the therapy system with the occupant health data in the unique occupant data profile (see col. 32 lines 38-42; col. 34, lines 36-39 of Benson).
Claim 11, 18-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sleichter in view of Benson, Posada, and Aiken as applied to claims 10 and 12 above, and further in view of Arata (10179525).
With respect to claim 11, the modified Sleichter shows that the plurality of therapy systems (12 and 16, fig 1of Sleichter) include a ventilation system (36, fig 7 of Posada; note modification by claim 5 above) including a fan (30, 31, and 32, fig 1 of Posada) configured to direct an air flow through a ducting (transitional space between fan (30 and hole 33 in fig 7 of Posada) through a bite line (33, fig 7 of Posada) but lacks the fan being located in the backpack. 
However, Aiken teaches a backpack (115, fig 10 of Aiken) with a fan (pump) located inside (see col.6 lines 37-39 of Aiken). 

Sleichter lacks a bite line being defined between a seat back and a seat bottom.
However, Arata teaches a seat cover (111/121, fig 7) with a bite line (33, fig 7) extending between a seat back (122, fig 7) and a seat bottom (112, fig 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bite line and ducting of the modified Sleichter to a location between a seat bottom and back as taught by Arata so as to provide ventilation to the bottom and back of the cover.
With respect to claim 18, the modified Sleichter shows the method of providing a comfort unit ((pad; 14, fig 1 of Sleichter) configured to couple removably to an occupant support (see col 6, lines 49-50), a sensor system (24, 26, 31, 32, fig 1 of Benson), and a control system (22, fig 15 of Benson); measuring with the sensor system occupant-body signals (ECG) associated with physiological characteristics of an occupant (see col. 1, lines 51-52 of Benson); and determining with the control system occupant health data indicative of physiological characteristics based on the occupant-body signals (see col. 9 lines 30-31 and 35- 37 of Benson) and transmitting, with the control system, the occupant health data to a smart device (smart phone, see col. 12, lines 14-18 of Benson), a ventilation system (36, fig 7 of Posada; note modification by claim 5 above) to direct an air flow through a bite line (33, fig 7 of Posada) extending between (see bite line 33, fig 7 of Arata; modification claim 11) a seat back (122, fig 7 of Arata) and a seat bottom (112, fig 7 of Arata).

With respect to claim 21, the modified Sleichter shows that the plurality of therapy systems (12 and 16, fig 1of Sleichter) include a ventilation system (36, fig 7 of Posada; note modification by claim 5 above) including a fan (30, 31, and 32, fig 1 of Posada) located in a backpack (see col.6 lines 37-39 of Aiken) configured to direct an air flow through a ducting (transitional space between fan (30 and hole 33 in fig 7 of Posada) through a bite line (33, fig 7 of Posada) extending between (see bite line 33, fig 7 of Arata; modification claim 11) a seat back (122, fig 7 of Arata) and a seat bottom (112, fig 7 of Arata).
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.  For independent claim 1, applicant argues (pg. 6, last paragraph of remarks) that "Examiner has failed to establish a prima facie case of obviousness and the proposed combination of Sleichter and Benson would not arrive at the health monitoring cover as recited in claim 1". This argument is not taken well, since the applied art is within the same field of endeavor. The art of Sleichter provides a seat cover for a vehicle, whereas Rhodes, Lem and Benson teach limitations also used in vehicle seats, therefore the field is the same and would be obvious to one of ordinary skill in the art to modify one apparatus for a vehicle seat with another. Thus rejection stands.
Applicant’s arguments with respect to claim(s) 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELSEY E BALLER/            Examiner, Art Unit 3785   

/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785